Case 3:19-cv-00240-MMD-CBC Document 1-2 Filed 05/09/19 Page 1 of 5




   EXHIBIT B
Case 3:19-cv-00240-MMD-CBC Document 1-2 Filed 05/09/19 Page 2 of 5




      Finantlal lndus1ry Regulatory Authority




      March 19, 2019

      Via Overnight Courier and Email (tdiblasi@scottsdalecapital.com)

      Timothy Diblasi, President
      Scottsdale Capital Advisors Corp.
      7170 E. McDonald Rd., Suite 6
      Scottsdale, AZ 85253


      RE:        Scottsdale Capital Advisors Corp. - Notice of Suspension Pursuant to
                 FINRA Rule 9552 ("Notice")

      Dear Mr. Diblasi:

      NASO Rule I Ol 7(a)(4) requires a member to file an application for approval of a
      "change in the equity ownership or partnership capital of the member that results in
      one person or entity directly or indirectly owning or controlling 25 percent or more of
      the equity or partnership capital." 1 Further, FINRA Rule 9552(a) provides, in part,
      that FINRA may issue written notice of a resulting suspension to any member who
      fails to provide any material required to be filed pursuant to FINRA Rules, or who
      fails to keep its membership application or supporting documents current.

      FINRA has detennined that Scottsdale Capital Advisors Corp. ("Scottsdale" or "the
      Firm") has failed to comply with NASO Rule 1017(a)(4) because it has not filed
      required materials for a Continuing Membership Application ("CMA"), despite
      undergoing at least two known changes in its ownership structure. Specifically,
      NASO Rule 1017(a)(4) mandates that under the circumstances detailed below, the
      Firm was, and still is, required to file the materials for a CMA that sought approval
      before making any material changes to its ownership structure.

      On August 31, 2017, Scottsdale filed an amendment to its Unifonn Application for
      Broker-Dealer Registration ("Form BD") reflecting a change in its ownership
      structure. More specifically, the Form BD amendment showed that: effective August
      2017, the "Man Cub Trust" and the "Pee Pee Pop Trust" each owned "50%, but less
      than 75%," of Scottsdale Capital Advisors Holdings LLC ("SCA Holdings"), the
      entity which directly owns l 00% of the equity interest in Scottsdale. 2 On November

      1
        See also NASD Notice to Members 00-73 (November 15, 2000), stating that a group of individuals
      acting in concert to obtain control of 25 percent or more of the equity or partnership capital of a
      member will be deemed an "entity" for purposes ofNASD Rule 1017(a)(4), and as such, will trigger
      the requirement lo submit an application to obtain approval of the ownership change.
      2
       See relevant excerpt of the Form 8D Amendment filed by Scottsdale on August 31, 2017 showing the
      changes to the indirect owners of the Firm, attached as Exhibit I. See also email from Chris Frankel
Case 3:19-cv-00240-MMD-CBC Document 1-2 Filed 05/09/19 Page 3 of 5




      Timothy Diblasi, President
      Scottsdale Capital Advisors Corp.
      March 19, 2019


      27, 2017, the Firm filed another Fonn BD amendment to reflect yet another change in
      the indirect ownership of Scottsdale and separately informed FINRA staff orally and
      in writing of the changes. 3 This time, the Firm deleted the names of the two trusts
      noted above as indirect owners - the "Man Cub Trust'' and the "Pee Pee Pop Trust" -
      from its Form BD and told FINRA staff that six trusts had now each obtained equal
      ownership interests of approximately 16.7 percent in SCA Holdings. 4 The Firm
      further represented that the trustees of each of these six trusts are John and Justine
      Hurry and the beneficiaries of the trust are John and Justine Hurry along with their
      four children. 5

      Further, on December 8, 2017, the Firm sought consultation from FINRA's
      Membership Application Program ("MAP") as to whether or not the two ownership
      changes noted above required that the Firm submit a CMA. 6 In its letter to MAP,
      Scottsdale confinned that, in August 201 7, the Man Cub Trust and Pee Pee Pop Trust
      obtained indirect ownership of Scottsdale in equal parts via their ownership of SCA
      Holdings. Then, in November 2017, six separate trusts took over 100% of the
      ownership of SCA Holdings in equal parts of approximately 16. 7%. 7 Based on
      Scottsdale's representations, MAP concluded that both ownership changes triggered
      the provisions of NASO Rule 1017(a)(4) and directed the Firm to file a CMA (the
      "December 12, 2017 notification letter"). 8 MAP specifically notified Scottsdale that



      ("Frankel") on behalf of Scottsdale and Alpine Securities Corp. to FINRA, dated September 20, 2017,
      with attached organizational charts demonstrating the change in the ownership structure, attached as
      Exhibit 2. Neither of these two trusts was ever reviewed or approved by FINRA to hold a 25 percent or
      more equity interest in the Firm.

      1 Seerelevant excerpt of the Form BD amendment filed by Scottsdale on November 27, 2017, attached
      as Exhibit 3. See also emails between Frankel and Eric Levine of FINRA, dated November 17-22,
      2017, in which Frankel explains the November 2017 ownership change, attached as Exhibit 4.
      4
       See Exhibit 3. In his November 21, 2017 email, Frankel states that"... none of the trusts (and hence
      none of the Trustees) need to be disclosed on the Eonn BD because no [t]rust owns 25% or more of the
      holding companies." Exhibit 4.

      5
          See Exhibit 4.

      6
       See letter from Scottsdale to FINRA 's Membership Application Program ("MAP") dated November
      24, 2017, attached as Exhibit 5.
      7
       Id. Notably, the Firm did not provide FIN RA staff copies of any of the trust agreements that have
      held an ownership interest in the Firm from August 2017 to present.

      8
       See Email from Liza Manzo, Senior FINRA MAP Examiner, to the Firm, dated December 12, 2017,
      notifying the Finn of the need to file a CMA, attached as Exhibit 6. In concluding that a CMA is
      required with regard to the second ownership change in which six trusts obtained indirect ownership of
      Scottsdale in equal part of approximately 16.7 percent, MAP noted its reliance on the guidance
      published in NASD Notice to Members 00-73, supra note I.

                                                                                                            2
Case 3:19-cv-00240-MMD-CBC Document 1-2 Filed 05/09/19 Page 4 of 5



      Timothy Diblasi, President
      Scottsdale Capital Advisors Corp.
      March I 9, 2019


      MAP will need to review the trust documents for all trusts referenced in Scottsdale's
      letter so that MAP could ascertain the ownership structure of the Finn. 9

      In addition to the December 12, 2017 notification, FINRA has reminded the Firm on
      at least two other occasions via telephone and in writing that it was required to file the
      CMAs. 10 Despite these notices, the Firm has failed to file any CMA to seek the
      necessary FINRA approval for any of the trusts noted above to own the Firm. 11

      Accordingly, pursuant to FINRA Rule 9552(c), FINRA is hereby notifying you that
      the Firm's membership with FINRA will be suspended effective on April 10, 2019
      (the "Effective Date") 12 if, by that date, the Firm does not submit the required CMAs.
      Request for Hearing

      Pursuant to FINRA Rules 9552 and 9559, the Firm may request a hearing. The
      hearing request must be in writing and filed with the FINRA Office of Hearing
      Officers within 21 days of this Notice. The hearing request must set forth with
      specificity any and all defenses as to this notice. Please refer to FINRA Rules 9552
      and 9559 for further information regarding relevant procedures. Pursuant to FINRA
      Rule 9559(c)(l), a timely written request for a hearing with the required specificity as
      to any and all defenses will stay the effectiveness of this notice unless the Chief
      Hearing Officer or the Hearing Officer assigned to the matter orders otherwise for
      good cause shown. Hearing requests must be directed to:

                  FINRA/Office of Hearing Officers
                  1735 K Street, N.W.
                  Washington, D.C. 20006

      If the Firm requests a hearing, you should be aware that, pursuant to FINRA Rules
      831 O(a) and 9559(n), a Hearing Officer or, if applicable, Hearing Panel may approve,
      modify or withdraw any and all sanctions, requirements, restrictions or limitations
      imposed by this notice, and may also impose any other fitting sanction.




     9
           See Exhibit 6.

     ,o See email from Robert Ishak ofFINRA to Henry Diekmann of Scottsdale, dated January 29, 2018,
     attached as Exhibit 7.

      11
       FINRA staff has made several efforts to obtain the trust documents for the various trusts that have
     held an ownership in Scottsdale from August 2017 through the present to ascertain who owns the Firm,
     but Scottsdale has failed to produce any of these documents.
     12
           See FINRA Rule 9552(d).


                                                                                                        3
Case 3:19-cv-00240-MMD-CBC Document 1-2 Filed 05/09/19 Page 5 of 5




     Timothy Diblasi, President
     Scottsdale Capital Advisors Corp.
     March 19, 2019


     Request for Termination of the Suspension Pursuant to FINRA Rule 9552(f)

     Once a finn has been suspended for failure to file the required CMA pursuant to
     NASO Rule 10 I 7(a)(4), the Finn may still cure the deficiency by filing such
     application within three months of the issuance of this Notice. If the Finn submits the
     required CMA after it has been suspended, but within that three month time period,
     pursuant to FINRA Rule 9552, the Firm also must submit a written request for the
     termination of the suspension on the grounds of full compliance with the Notice. A
     request for termination must be sent under a separate cover to FINRA at the address
     noted below:

             FINRA
             200 Liberty Street, Brookfield Place
             New York, NY 10281
             Attn: Bill Wollman

      Expulsion from FINRA Membership/D efault Pursuant to FINRA Rule 9552(h)

      Please be aware that if the Firm is suspended pursuant to FINRA Rule 9552 and fails
      to request tennination of the suspension on the grounds of full compliance with this
      Notice, within three months of the date the Notice is issued, the Firm will be
      automatically expelled from FINRA membership. Please refer to FINRA Rule
      9552(h).

      If you have any questions about this notice, please contact me at (646) 315-8565.

      Very Truly Yours,




      Anand Ramtahal
      Senior Vice President, FINRA

      cc:

             Henry Diekmann, Scottsdale Capital Advisors Corp.
             Alissa Robinson, Senior Director, FINRA Membership Application Program
             Ann-Marie Mason, Vice President & Counsel, FINRA Member Supervision
             Rosemarie Fanelli, Senior Director, FINRA Member Supervision
             Meredith MacVicar, Principal Counsel, FINRA Member Supervision
             Eric Levine, Surveillance Director, FINRA Member Supervision
             Robert Ishak, Principal Regulatory Coordinator, FINRA Member Supervision



                                                                                             4
